PER CURIAM.
The collision occurred at 2:35 p. m. on December 26, 1893, under the following circumstances: The Monitor was coming down the East river, about in midstream, having three barges on each side; the Dickerson being outside, on the starboard side. The tide was ebb, and the wind northwest and strong. She had reached a point about opposite pier 39, when the Nutmeg State was perceived just starting from her berth at pier 35, and turning to go up the river. Two whistles were blown by the tug, indicating her intention to pass starboard to.starboard. They were promptly responded to by the Nutmeg State. Had the navigation thus agreed upon been persisted in, there would undoubtedly have been no collision, because the Monitor would have passed the point of intersection before the steamer, on her turn to port,—-necessarily a long one, because of her own length and the ebb tide,-—reached the middle of the river. But the tug failed to conform her .navigation to her signal. She starboarded, it is true, but, immediately after giving her signal, slowed her engines down to one bell. We concur with the district judge that this failure to keep the promise of her signal was the proximate cause of the collision. The Nutmeg State had no reason to anticipate such a violation of the agreement that the tug would keep on, and, when it was perceived that she had slowed, it was too late to avoid the catastrophe. It is unnecessary to add anything to the discussion of the facts by the district judge. Decrees are affirmed, with interest and costs, and with costs, respectively.